      Case 1:19-cv-00459-NONE-SAB Document 54 Filed 01/19/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL GONZALES,                              )   Case No.: 1:19-cv-00459-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )
13          v.                                          ORDER GRANTING DEFENDANT’S MOTION
                                                    )   FOR RELIEF FROM COURT REPORTER’S
14                                                  )   PHYSICAL PRESENCE REQUIREMENT UNDER
     GONZALES, et.al.,
                                                    )   FEDERAL RULE OF CIVIL PROCEDURE 28
15                  Defendants.                     )
                                                    )   (ECF No. 53)
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Michael Gonzales is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Defendant Gonzalez’s motion for relief from the court reporter’s
21   physical presence requirement under Federal Rule of Civil Procedure 28, filed January 19, 2021.
22          This action is proceeding on Plaintiff’s claim against Defendant Gonzalez based upon incidents
23   that allegedly took place prior to May 28, 2018.
24          Defendant submits that he properly noticed Plaintiff’s deposition for February 23, 2021. By
25   way of the instant motion, Defendant seeks relief from the court reporter’s physical presence at the
26   February 23, 2021 deposition due to the COVID-19 pandemic. (ECF No. 53.)
27          The Federal Rules of Civil Procedure require that the court reporter be located where the
28   deposition is taking place, meaning where the deponent is located. Fed. R. Civ. P. 28. However, Rule
                                                        1
       Case 1:19-cv-00459-NONE-SAB Document 54 Filed 01/19/21 Page 2 of 2



1    30 provides that, “[t]he parties may stipulate—or the court may on motion order—that a deposition be

2    taken by telephone or other remote means. For the purpose of this rule and Rules 28(a), 37(a)(2), and

3    37(b)(1), the deposition takes place where the deponent answers the questions. Fed. R. Civ. P.

4    30(b)(4). Because district courts have “wide discretion” to set a deposition’s location, the Court has

5    the inherent power to justify an order relieving Defendant of the requirement that the court reporter be

6    physically present with Plaintiff upon a showing of special circumstances. Hyde & Drath v. Baker, 24

7    F.3d 1162, 1166 (9th Cir. 1994).

8             “[D]ue to the COVID-19 pandemic, conducting depositions remotely has become the new

9    normal.” Hernandez v. Bobst Grp. N. Am., Inc., No. 1:19-cv-00882-NONE-SKO, 2020 WL 6063143,

10   at *2 n.1 (E.D. Cal. Oct. 14, 2020) (quoting Grupo Petrotemex, S.A. de C.V. v. Polymetrix A.G., 2020

11   WL 4218804, at *2 (D. Minn. July 23, 2020). In light of the pandemic, district courts are finding that

12   parties satisfy Rule 28’s requirement for conducting a deposition “before” an officer “so long as that

13   officer attends the deposition via the same remote means (e.g., telephone conference call or video

14   conference) used to connect all other remote participants, and so long as all participants (including the

15   officer) can clearly hear and be heard by all other participants.” Grano v. Sodexo Mgmt., Inc., 335

16   F.R.D. 411, 415 (S.D. Cal. 2020) (quoting Sinceno v. Riverside Church in City of New York, 2020

17   WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020); see also SAPS, LLC v EZCare Clinic, Inc., 2020 WL

18   1923146, at *2 (D.E. La. Apr. 21, 2020 (same)).

19            Due to the COVID-19 pandemic, Defendant’s request is GRANTED, and the court reporter is

20   not required to be in the same physical location as the Plaintiff deponent during his deposition.

21
22   IT IS SO ORDERED.

23   Dated:     January 19, 2021
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
